Citation Nr: 0915139	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  05-25 381	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the left shoulder prior to 
August 3, 2006.

2.  Entitlement to an evaluation in excess of 30 percent for 
degenerative joint disease of the left shoulder from August 
3, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1971 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board notes that temporary 100 percent ratings based on 
the need for convalescence were granted under 38 C.F.R. 
§ 4.30 between July 8, 2005 and October 1, 2005 and between 
February 27, 2006 and May 1, 2006.

The Board also notes that, in an August 2006 statement, the 
Veteran reported that he was requesting consideration of an 
extension of a temporary 100 percent rating based on the need 
for convalescence under 38 C.F.R. § 4.30.  A November 2007 
decision by the Board referred the issue to the agency of 
original jurisdiction (AOJ); however, the claim has not yet 
been adjudicated by the AOJ and is not, therefore, before the 
Board.  Thus, the claim is again referred to the AOJ for 
appropriate action.


FINDINGS OF FACT

1.  Prior to August 3, 2006, the Veteran's service-connected 
degenerative joint disease of the left shoulder was manifest 
by disability equating to no worse than:  flexion to 45 
degrees; abduction to 35 degrees; external rotation to 20 
degrees; and internal rotation to 40 degrees.

2.  From August 3, 2006, the Veteran's service-connected 
degenerative joint disease of the left shoulder has been 
manifest by disability equating to no worse than:  flexion to 
100 degrees; abduction to 90 degrees; external rotation to 30 
degrees; and internal rotation to 30 degrees.


CONCLUSIONS OF LAW

1.  Prior to August 3, 2006, the criteria for a rating in 
excess of 20 percent for service-connected degenerative joint 
disease of the left shoulder were not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a (Diagnostic Codes 5003, 5201) (2008).

2.  From August 3, 2006, the criteria for a rating in excess 
of 30 percent for service-connected degenerative joint 
disease of the left shoulder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a (Diagnostic Codes 5003, 5201) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a December 2003 notice letter, 
the RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  May 2007 and April 2009 
statements by the Veteran's representative indicate that the 
Veteran and his representative had actual knowledge of the 
general criteria for assigning disability ratings and the 
applicable diagnostic code.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  By a May 2006 notice letter, the RO 
provided the general criteria for assigning effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice was not provided until after the 
RO initially adjudicated the Veteran's claim, the claim was 
properly re-adjudicated in January 2009, which followed the 
December 2003 and May 2006 notice letters.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the December 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of these issues for further 
notification of how to substantiate the claim is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
St. Louis VA Medical Center (VAMC) and Northland MidAmerica 
Orthopedics as treatment providers.  Available records from 
those facilities were obtained.  Significantly, the Veteran 
has not otherwise alleged that there are any outstanding 
medical records probative of his claim on appeal that need to 
be obtained.  Additionally, in December 2003, June 2006, June 
2008, and November 2008 the Veteran was afforded VA 
examinations, the reports of which are of record.  Thus, VA 
has properly assisted the Veteran in obtaining any relevant 
evidence.

II.  Analysis

The Veteran contends that his degenerative joint disease of 
the left shoulder has been more disabling than indicated by 
the assigned ratings.  He therefore contends that a higher 
rating is warranted.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that consideration of 
the appropriateness of a staged rating is required.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the Veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The Veteran was granted service connection for degenerative 
joint disease of the left shoulder in May 1987 initially 
rated as noncompensably (zero percent) disabling; however, 
the rating was subsequently increased to 10 percent disabling 
in November 1989 and to 20 percent disabling in November 
2002.  In October 2003, the Veteran filed a claim for an 
increased rating that was denied in February 2004, August 
2005, October 2005, and May 2006 rating decisions; however, 
in January 2009, the AOJ increased the evaluation to 30 
percent effective August 3, 2006.  Thus, the AOJ has 
established a staged rating.  See Hart, 21 Vet. App. at 509-
10.  Consequently, the Board will address whether the Veteran 
is entitled to an evaluation in excess of 20 percent prior to 
August 3, 2006 and whether the Veteran is entitled to an 
evaluation in excess of 30 percent from August 3, 2006.

Degenerative joint disease is evaluated under Diagnostic Code 
5003 for degenerative arthritis (hypertrophic or 
osteoarthritis) under which, arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a (Diagnostic Code 5003).

Thus, the Veteran's disability has been evaluated under 
Diagnostic Code 5201 for limitation of motion of the shoulder 
and arm, under which a 30 percent rating is warranted for 
limitation of motion to 25 degrees from the side for the non-
dominant arm and a 20 percent rating is warranted for 
limitation of motion at shoulder level for the non-dominant 
arm.  38 C.F.R. § 4.71a (Diagnostic Code 5201).  (The record 
shows that the Veteran is right handed.)

The Board notes that the normal range of motion for the 
shoulder is:  flexion from 0 to 180 degrees; abduction from 0 
to 180 degrees; external rotation from 0 to 90 degrees; and 
internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71 
(Plate I) (2008).

In December 2003, the Veteran was afforded a VA examination 
in connection with this claim.  Although the examiner did not 
review the claims file, the examiner did review an x-ray of 
the Veteran's left shoulder and examined the Veteran.  The 
examiner noted that the Veteran is right handed and that the 
Veteran's left shoulder was tender to the touch.  At the 
examination, the Veteran's range of motion was:  flexion to 
180 degrees; abduction to 180 degrees; external rotation to 
85 degrees; and internal rotation to 80 degrees.  The 
examiner noted that the Veteran experienced some fatigability 
on repetition.  The examiner diagnosed the Veteran with 
osteoarthritis of the left shoulder joint with loss of the 
inferior half of the glenohumeral space.

In June 2006, the Veteran was again afforded a VA examination 
in connection with this claim.  The examiner reviewed the 
claims file and examined the Veteran.  At the examination, 
the Veteran's range of motion was:  flexion to 60 degrees; 
abduction to 60 degrees; external rotation to 60 degrees; and 
internal rotation to 90 degrees with no effect due to 
repetition.  The examiner diagnosed the Veteran with rotator 
cuff tear and impingement of the left shoulder and status 
post surgery with residuals.

A review of the Veteran's medical records from the St. Louis 
VAMC reveals the following:  an April 2005 treatment record 
indicating a range of motion of flexion to 45 degrees, 
abduction to 35 degrees, external rotation to 20 degrees, and 
internal rotation to 40 degrees; a May 2005 treatment record 
indicating a range of motion of flexion to 95 degrees, 
abduction to 60 degrees, external rotation to 45 degrees, and 
internal rotation to 45 degrees; a May 2006 treatment record 
indicating a range of motion of flexion to 130 degrees, 
abduction to 160 degrees, external rotation to 44 degrees, 
and internal rotation to 50 degrees.

Based on the medical data listed above, a 20 percent rating 
is appropriate for the period prior to August 3, 2006.  At no 
time was the Veteran's range of motion limited to 25 degrees 
from his side; rather, the limitations indicated in the 
evidence of record indicate that the Veteran was limited to 
motion no worse than about midway between his left side and 
shoulder, with most evaluations reflecting much better 
motion.  Therefore, the Board finds that a higher rating is 
not warranted for this period.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5003, 5201).

In June 2008, the Veteran was afforded a VA examination in 
connection with this claim.  Although the examiner did not 
review the claims file, the examiner did review an x-ray of 
the Veteran's left shoulder and examined the Veteran.  The 
examiner noted that the Veteran had in-service surgery in 
1972 on his left shoulder.  At the examination, the Veteran's 
range of motion was:  flexion to 140 degrees; abduction to 90 
degrees; external rotation to 30 degrees; and internal 
rotation to 30 degrees.  The examiner noted that the Veteran 
experienced significant functional loss due to pain.  The 
examiner diagnosed the Veteran with impingement syndrome of 
the left shoulder with a rotator cuff tear and glenohumeral 
osteoarthritis secondary to the 1972 surgery.

In November 2008, the Veteran was again afforded a VA 
examination with the same examiner who performed the June 
2008 examination in order to provide the examiner an 
opportunity to review the claims file.  The examiner again 
examined the Veteran noting that the Veteran's cervical spine 
issues were not related to his service-connected degenerative 
joint disease of the left shoulder.  At the examination, the 
Veteran's range of motion was:  flexion to 100 degrees; 
abduction to 90 degrees; external rotation to 40 degrees; and 
internal rotation to 40 degrees.  The examiner again noted 
that the Veteran experienced functional loss due to pain and 
again diagnosed the Veteran with glenohumeral osteoarthritis 
secondary to the 1972 surgery.

Based on the June 2008 and November 2008 VA examinations, the 
RO granted the Veteran a 30 percent disability rating 
effective August 3, 2006.  A 30 percent rating is the maximum 
schedular rating available under Diagnostic Code 5201 for the 
non-dominant arm.  Thus, a higher schedular rating is not 
available for the period from August 3, 2006.  See 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5003, 5201).

In regard to the rating period prior to August 3, 2006 and 
the rating period from August 3, 2006, the Board has 
considered the possible application of other Diagnostic 
Codes; however, because there is no evidence of ankylosis or 
impairment of the humerus, a higher rating is not warranted 
for either period through the application of alternate 
Diagnostic Codes.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5200, 5202) (2008).

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's degenerative 
joint disease of the left shoulder has reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The symptoms of 
his disability have been accurately reflected by the 
schedular criteria.  Without sufficient evidence reflecting 
that the Veteran's disability picture is not contemplated by 
the rating schedule, referral for a determination of whether 
the Veteran's disability picture requires the assignment of 
an extra-schedular rating is not warranted.  See Thun v. 
Peake, 22 Vet. App. 111, 115-16 (2008).

The Board has considered the Veteran's written contentions, 
as well as those of his representative, with regard to the 
Veteran's claim of a rating in excess of 20 percent prior to 
August 3, 2006 and 30 percent from August 3, 2006 for 
degenerative arthritis of the left shoulder.  While the Board 
does not doubt the sincerity of his belief that that the 
Veteran's arthritis has been more disabling than rated; as a 
lay person, without the appropriate medical training or 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as the severity of a disability in 
the context of the rating criteria.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
for higher evaluations for degenerative arthritis of the left 
shoulder must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the Veteran's claim for even higher ratings, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  

ORDER

Prior to August 3, 2006, a rating in excess of 20 percent for 
service-connected degenerative joint disease of the left 
shoulder is denied.

From August 3, 2006, a rating in excess of 30 percent for 
service-connected degenerative joint disease of the left 
shoulder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


